DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

New grounds of rejection are set-forth below necessitated by applicant’s amendment on 11/5/20.  Specifically, claim 1 has been amended to limit the properties of the PVC.  Claim 23 is new.  



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 2/19/21 has been entered.
 

Claim Rejections - 35 USC § 103
Claims 1, 6-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005-0203247 (herein Ahn).
As to claims 1, 5-7, Ahn discloses a thermoplastic resin composition comprising PVC (abstract, paragraph 4, 81 and examples).  The impact modifier is a core shell impact modifier having a structure of acrylic core shell polymers (AIM) having an acrylic core and a methyl methacrylate shell.  See abstract, paragraphs 39, 50-71 and examples.  The particles are described as uniform (thus reading on one mean particle diameter.  See paragraphs 45, 56 and examples.  The core is utilized in about 90 to 95 wt%.  See paragraph 73 and examples (e.g. example 1).  The impact modifier is added in an amount of 1 to 20 wt% (paragraph 78), which substantially overlaps the claimed range of 1.5 to 2.5 parts.    Further, Ahn discloses that the impact modifier is in an amount to improve impact resistance (higher amounts improve impact) but while also considering economical factors (high amounts of impact modifier increase costs).  See paragraph 81.  
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 
As to the terms solid, Ahn discloses spray drying with calcium carbonate (paragraph 9, 94 and examples), powders thereof (abstract, paragraph 2, 5-10, 29 and examples), which are blended.  Thus reading on the claimed solids.
As to claim 8 and 17 Ahn discloses the same composition with PVC and the same impact modifier.  See abstract and examples.  The impact modifier is said to improve impact resistance over other additives.  See abstract, section 41, section 54 and examples.  Therefore, it is reasonable to take the position that a similar material said to improve impact resistance over other additives known in the art, would obviously improve the impact resistance in comparison to a composition with CPE.  
As to claim 9, the composition comprises processing aid.  See examples.  
As to claim 10, the compositions are for sidings.  See paragraph 81.
As to claim 11, the composition of claim 1 is blended.  See examples.
As to claim 12, the composition comprises processing aid.  See examples.  
As to claim 13-14, the compositions are for sidings.  See paragraph 81.





Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant reemphasizes previous arguments that the ranges of 1.5 to 2.5 wt% for the impact modifier and a rubber content of at least 92 wt% are nonobvious.  Applicant goes on to point to examples, which are not within the claimed range.
First, disclosed examples do not constitute a teaching away from a broader disclosure.  Patents are relevant as prior art for all they contain.  Thus, rejections over prior art’s broad disclosure instead of a preferred embodiment are proper.  See MPEP § 2123 and references cited therein for more information.  Further, applicant cannot merely rely on the examples and argue that the reference did not teach other embodiments. In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Moreover, "nonpreferred disclosures can be used.  A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims." See In re Nehrenberg, 280 F.2d 161,126 USPQ 383 (CCPA 1960).
Secondly, looking at the results in tables 1 and 2 in the specification, examples 3, 13 and 16  are comparable.  In example 


IM 
IM level
MFE/mil
13
D350
2
2.63

D350
4
2.74


Thus, one can see a trend of reducing the IM also reduces the MFE/mil.  Secondly, as the claims are amended, the results in the specification are outside the claimed ranges.  Namely, the rubber content of D350 is 90 wt%, however the claims require a rubber content of at least 92 wt%.  Thus, there are no results commensurate with the amended claims.  
Further Ahn, etc. that states that values within the claimed range are suitable and on the other side we have the response and declaration that state that the amounts were not suitable.  This contradiction has not been resolved and therefore the examiner maintains that it would have been reasonable for the skilled artisan to read Ahn as a whole for stating that the claimed amounts are suitable.  Moreover, as elucidated above and in the previous actions, the prior art recognizes a decrease in impact modifier yields a decrease in impact strength.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764